FILED
                                                                        United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                            Tenth Circuit

                            FOR THE TENTH CIRCUIT                               May 3, 2019
                        _________________________________
                                                                            Elisabeth A. Shumaker
                                                                                Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,
                                                              No. 17-3192
 v.                                                (D.C. Nos. 5:16-CV-04077-JAR &
                                                        5:02-CR-40035-JAR-1)
 RAYMOND GARCIA AGUILAR,                                       (D. Kan.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

      This matter is before us on the “Motion of the United States for Summary

Affirmance” (“Motion”). The United States moves for summary affirmance of the district

court’s judgment based on this court’s recent published decision in United States v.

Pullen, 913 F.3d 1270 (10th Cir. 2019), en banc rev. denied April 15, 2019. Defendant-

Appellant does not dispute that United States v. Greer, 881 F.3d 1241 (10th Cir. 2018)

and Pullen control the outcome of this appeal; Mr. Aguilar does not contest summary



      *
         After examining the appellate record, this panel has determined unanimously that
oral argument would not materially assist in the determination of this appeal. See
Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted
without oral argument. This order and judgment is not binding precedent, except under
the doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R.
32.1.
affirmance of the district court’s judgment, but he reserves the right to appeal this matter

to the United States Supreme Court for further review.

       In light of the foregoing, the Motion is GRANTED. Based on this court’s decision

in Pullen, the judgment of the district court is AFFIRMED.


                                              Entered for the Court
                                              ELISABETH A. SHUMAKER, Clerk



                                              by: Chris Wolpert
                                                  Chief Deputy Clerk




                                              2